IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,129




EX PARTE MICHAEL LAKEITH HUBBARD, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 05CR-16,561 IN THE 273RD DISTRICT COURT
FROM SHELBY COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of delivery of a
controlled substance and sentenced to fourteen (14) years’ imprisonment. He did not appeal his
conviction.
            Applicant contends that his plea was involuntary because the plea agreement cannot be
followed.  Specifically, he alleges that he pleaded guilty upon the condition that he would receive
1578 days credit, but that the agreement cannot be followed as he only committed his offense 737
days before sentencing.   He alleges that he would not have pleaded guilty but for the promise of the
credit.  
            We remanded this application to the trial court for findings of fact and conclusions of law. 
The trial judge held a habeas hearing concerning the merits of Applicant’s claim and entered findings
of fact and conclusions of law recommending that relief be granted.  We agree that Applicant is
entitled to relief. 
            Relief is granted.  The judgment in Cause No. 05CR-16,561 in the 273rd Judicial District
Court of Shelby County is set aside, and Applicant is remanded to the custody of the Sheriff of
Shelby County to answer the charge against him.
            Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional
Institutions Division and Pardons and Paroles Division.


Delivered: April 8, 2009
Do Not Publish